 426DECISIONSOF NATIONALLABOR RELATIONS BOARDDent Poultry Co., Inc.,and Retail,Wholesale and De-partment Store Union Council of Georgia, AFL-CIO. Cases 10-CA-7987, 10-CA-8061, and 10-RC-7952February 5, 1971DECISION, ORDER AND CERTIFICATIONOF RESULTSBY CHAIRMAN MILLER AND MEMBERSFANNING ANDBROWNOn August 27, 1970, Trial Examiner Frederick U.Reel issued his Decision and Recommendation onObjections in the above-entitled proceeding, findingthat the Respondent had engaged in andwas engag-ing in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that the Respondent hadnot engaged in certainother unfair labor practices.The Trial Examiner also recommended that certainobjections to conduct affecting the results of the elec-tion be overruled. Thereafter, the General Counselfiled exceptions to portions of the Trial Examiner'sDecision together with a supporting brief; the Res-pondent-Employer filed cross-exceptions to portionsof the Trial Examiner's Decision together with a sup-porting brief. The General Counsel also filed a briefin answer to certain parts of the brief filed by theRespondent-Employer.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with these cases to a three-member pan-el.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision and Recommendation on Ob-jections, the exceptions and briefs, and the entire re-cord in the case, and hereby adopts the findings,'conclusions, and recommendations of the Trial Ex-aminer.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tionsBoard adoptsas itsOrder the recommendedOrder of the Trial Examiner and hereby orders thatthe Respondent, Dent Poultry Company, Inc., BuenaVista,Georgia, its officers,agents, successors, andassigns,shall take the action set forth in the TrialExaminer's recommended Order?CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validvotes has not been cast for Retail, Wholesale andDepartment Store Union Council of Georgia, AFL-CIO, and that said labor organization is not the exclu-sive representative of the employees in the unit foundappropriate within the meaning of Section 9(a) of theNational Labor Relations Act, as amended.'We disavowthe alternative findingof the Trial Examiner that,assumingVice PresidentPete Dent expressed the assumption to employee K. B. Thom-ton that he was a union supporter,this was a casual conversation.In the absence of exceptions,we adopt,pro forma,the Trial Examiner'sdismissal of certain 8(axl) allegations in the complaint.2 In footnoteI I of the TrialExaminer's Decision, substitute"20" for "10"daysTRIAL EXAMINER'S DECISIONFREDERICK U. REEL, Trial Examiner: This proceeding,consolidated by order of the Regional Director,and heardat Buena Vista, Georgia, on May 11 through 13, 1970,'raises questions as to whether the Respondent-Em loyer,herein called the Company,engaged in various acts of inter-ference,restraint,and coercion,discharged an employee forunion activity,and unlawfully refused to bargain with theChar'nggParty-Petitioner, herein called the Union, al-though file latter had obtained authorization cards (herechallenged as invalid)from a majority of the employees.The unfair labor practice cases arose on charges filed Octo-ber 10 and November 28, and complaints issued December2, 1969, and March 19, 1970,and amended at the hearing.The representation case orginated in a petition filed Sep-tember 16,followed by an election on November 7 (whichthe Union lost, 68 to 58), and objections filed 1 week there-after, raising substantially the same issues as to interference,restraint,coercion,and discriminatory discharge which areraised in the unfair labor practice cases.Upon the entire record,Zincluding my observation of thewitnesses,and after due consideration of the briefs filed bythe Company and by General Counsel,Imake the follow-ing:FINDINGS OF FACTITHE BUSINESSOF THE COMPANY AND THE LABORORGANIZATION INVOLVEDThe Company,a Georgia corporation engaged at BuenaVista in theprocessing and sale ofpoultry,annually shipsproducts valuedin excessof $50,000 topoints outside theMrate, and is an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act. TheUnion is aiExcept as otherwise indicated, all other dates herein refer to the year1969.2The record is herebycorrected to note the admission into evidence of G.C. Exhs. 2-38188 NLRB No. 112 DENT POULTRY CO.labor organizationwithin themeaning of Section2(5) of theAct.11.THE ALLEGED UNFAIR LABOR PRACTICESA.Interference, Restraint, and Coercion1.The allegations and the evidenceLate in August the Umon commenced an organizingcampaignamong the Company's employees. The Unionconductedseveralmeetingsand also solicited employeesindividually. On September 16, following a bargaining de-mand,theUnion filed its petition for certification.Meanwhile the Company heard of the organizing drive al-most at its incetion. The Company, admittedly opposed tothe advent of the Union, attempted to counter the organiz-ing drive; whether in the course of so doing it oversteppedlegal bounds is one of the chiefissues inthis case.We shalldiscuss the various individual episodes relied on by GeneralCounsel in chronological order.Employee Willie Holloman testified that on the morningof September 8, Company President James Dent passed byhis work station, and the following conversation ensued:He come down there where I was. He say, "Willie,"he said, "you won't be using that shovel if the unionpasses."And he asked me, he said, "Did you sign oneof those cards?" And I said, "I sure did." He said, "Youbetter take your name off the card because Chester 3 isleading you astray." I said, "Well, just like I put myname on, I can take it off, just like that."He walked around and said-I told him, "Mr. Dent,Iwant to borrow a hundred dollars." He said, "Youbetter take your name off that card then ifpu want it."He walked on off and I said, "Mr. Dent, I m not 'ooingabout that hundred dollars." He said, he looked backand said, "I'm not joking either."Holloman testified to a second conversation with Dent,which Holloman placed as a week or two after the first(either just before or a few days after the filing of the peti-tion).Holloman testified as follows:... he said, "Willie, you all about got the union straight-ened out over there?" I said, "I don't know, sir." Hesays, "Theytellmeyou is a big wheel over there." Isays, "Whoever told you that told you a lie."And he looked back and smiled and walked on off.President Dent denied making the statements which Hollo-man attributed to him. He recalled telling Holloman sometime the previous summer that changes in equipment mightlighten his tasks by relieving him of shoveling ice. He alsorecalled that he refused on one occasion to lend money toHolloman, who at that time volunteered, "I'm not havinganything to do with that Union." According to Dent, hereplied, "Willie, that dosen't make any difference eitherway. This is not concerning the Union whatsoever." Dentalso recalled that Holloman later said, "I wasn't kiddingabout that loan," and that he replied, "Well, I wasn't kid-ding about what I said."Another episode urged as establishing unlawful interfer-ence involved employee K. B. Thornton, whose secondcousin, Andy Thornton, not a company employee, was theleading union organizer. According to K. B. Thornton, oneday early in October he was at work when Vice PresidentPete Dent approached him, laughing, and accused Thom-3The reference was presumably to Chester Hartage,an employee and anactive union supporter.4 According to Thornton,"messed"was a euphemisn for the off-color427ton of having"messed4 [Dent] up."Thornton inquired howhe had done so, and Dent replied(to quote Thornton):"Well, you done let your cousin get next to me." I said,"No, sir,I don't even fool with that union."I spoke tohim like that.He said,"Oh, yes,you is,K. B." I said,"No, sir, Idon't fool with it." So after he said that,he turned andwalked away. He says, "Well, that's all right.Go on butyou can't fool me.'Pete Dent's version of the episode differs substantially fromthat of Thornton.According to Pete Dent,he learned oneday of the relationship between the Thornton.The nextmorning,according to Dent,he had the following conversa-tion with Thornton:I said,"Ain't you km folks up there?"And he says,"Yah." He said, "He's cousin or something,some kinto me."And I said,"Well, you know he's gom to betrying to get next to you during this election and work-mg you on, you know,signing everybody up and all."And I said,youwant you to listen to what we've got tosay too as well as,you know,him. I don't want ^+ou tolisten to everythinAl he says and not what we say. 'AndK. B. say, "Well,tell you the truth;I'm not foolingwith that mess no how.'And I said,"Idon't knowabout that;I've not nothing to do with that." And Iturned about and walked off.Dent denied making the other remarks Thornton attributedto him, pointing out that he had been warned by counsel"not to insinuate we knew any of their union activities."Employee Willie James Walker,whose alleged discrim-inatory discharge is discussedinfra,testified that while hewas at work one day in September Dorothy Dent Cooper,the niece of Company President Dent,and either a supervi-sor or a "lead girl' in Walker's department,asked him howhe was going to vote in the union election,and told him theemployees would have a better chance of getting more mon-ey if they rejected the Union.Employee Bobby Davis testi-fied that one day when"we was all talking about it," Mrs.Cooper asked how he was going to vote,and he asked howshe was going to vote. Davis could not remember which ofthem asked first.Mrs. Cooper,whose alleged supervisorystatus is at issue here,denied asking either Walker or Davishow they were going to vote,although she recalled that oneemployee put that question to her.Walker also testified thatupon his release from jail one day in October(a matter morefully developed below in connection with his discharge) oneof the supervisors,ElliotMiller,asked him how he got out,and when Walker replied that it was no concern of Miller,the latter continued: "If you hadn't been messing with thatstuff,that union stuff,in the first placefyou wouldn't evenhavegot back in" (referring toWalker s previous time injail).Miller, who was no longer in the Company's employat the time of the hearing,denied ever speaking to Walker.General Counsel alleged that certain literature distrib-uted by the Company during the preelection campaign ov-erstepped legal limits.To quote the complaint,the leafletsthreatened the employees`that it was futile to vote for theUmon in the forthcoming Board election because Respon-dent would grant no greater benefits or wages than theemployees would receive without the union representation."I see no need to expand this Decision by quoting the leaflets,which are in evidence as G. C. Exh. 3a-e. Inm judgment,although on occasion they approach the b ' , they staywithin the scope permitted by Section 8(c).5Finally,the complaint alleges that the Company violatedtheAct by granting paid holidays on Thanksgiving andword Dent used5General Counsel makes no reference in his brief to the leaflets,and mayhave abandoned his allegations with respect thereto 428DECISIONSOF NATIONALLABOR RELATIONS BOARDChristmas 1969 and by increasing the Christmas bonus .6These matters occurred after the election and the filing ofthe objections thereto.Under all the circumstances I creditthe testimony of Company President Dent that these bene-fits reflected the Company's economic health and a growinggeneral concern in the industryto improve the fringe bene-fits of employees.Itmay well'be that underlying any grantof benefits to unorganized employees is an apprehensionthat union organization may be averted by such largesse.Certainly in this case the company was aware that theUnion had come close to winning the election and that therepresentation issue was still alive because of the objections.Nevertheless I feel that on this record the proofobjections.toestablish an improper motive.See and compareChampionPneumaticMachinery Co.,152 NLRB 300, 306-307, andDivco-Wayne Industries,Inc.,154 NLRB974, 977,with Ow-ens-Corning FibreglasCorp.,172 NLRB No. 20,enfd. 407F.2d 1357,1359-63(C.A. 4, 1969),andMcCormick Long-meadow Stone Co.,158 NLRB1237, 1241-43.2.Credibility resolutions and conclusionswith respect to the contradicted8(a)(1) allegationsI am inclined to credit the testimony of Holloman that inthe course of his conversation with Company PresidentDent on September 8 the latter suggested that Hollomanshould withdraw from the Union if he wanted Dent to lendhim some money.Holloman testified that SupervisorCharles Dent was also present during that conversation, butCharles was not called as a witness. (The Company con-tended that another supervisor,Miller,was present,and hisversion of the episode corroborated Dent's.)Although thecredibility issue is a close one,Ialso credit Holloman'sfurther testimony that on the same occasion President Dentasked if Holloman had signed a union card,told himto "take [his]name off the card,"and threatened Hollo-man with loss or diminution of employment"if the unionpasses."Further,I credit Holloman that a week or two later,PresidentDent asked Holloman if he had the Union"straightened out" and added,"Theytellme you is a bigwheel over there."Apart from whatever weight attaches tothe Company's failure to call Charles Dent,and giving dueregard to President Dent's testimony that Holloman har-bors some hostility to him,I find Holloman's account of theconversations to carry the hallmark of truth.I therefore findthat the Company violated Section 8(a)(1) by Dent's con-versation with Holloman on September 8, including interro-gation as to Holloman's union membership, a threat that aunion victory would jeopardize Holloman s income, and a"suggestion'thatunionmembershipwould destroyHofoman's chances of borrowing money.The conversationa week or two later stands on weaker footing,isnot thesubject of any allegation of the complaint,and, although itcarries a faint aroma of surveillance,is not found to be anunfair labor practice.I find no violation in the conversation between Pete Dentand K.B. Thornton.Dent admitted making a reference toThornton's family relationship with the union organizer,but even assuming that Dent expressed the assumption thatThornton was a union supporter,this under the circum-stances appears to be casual conversation rather than un-lawful interrogation.I credit former Supervisor Miller's denial that he told6 The bonus had been $35 in 1967 and $50 in 1968.In 1969 it was againincreased to I week'spay, about $72, for employees who had worked over1year,and 20 hours' pay for the newer employees.Walker the latter would not have returned to jail if he"hadn't been messing with that union stuff." As discussedmore fully below in connection with Walker's discharge, hisreturn to jail was not connected with the Union, and thereis nothing in the record to show that it was, or that Milleror anyone else thought it was. Also I credit Mrs. Cooper'sdenial that she asked Walker and Davis how they weregoing to vote in the election. However, Mrs. Cooper did notdirectly deny Walker's testimony that she told him the em-ployees would have a better chance for a wage increase ifthey rejected the Union than if they selected it to representthem.'Mrs. Cooper's statementtoWalker that the Companywould be more apt to give a raise without a union than withone is sufficient of a "promise of benefit" (as well as a veiledwarning that the Company would not bargain in good faithif the Union prevaile(l) to establish a violation of Section8(a)(1), since,as I find, the Companyis legally responsiblefor her statements.Even assuming,arguendo,that she wasnot a supervisor,she was plainly a conduit for messagesbetween the Company and the employees, and was a closerelative of the three leading management officials, withwhom she had frequent contact. Under these circumstancesthe employees could be expected to regard any statementsshe made as reflecting coany policy.N.L.R.B. v. DesMoines Foods, Inc.,296 F.928 ,286-288(C.A. 8, 1961);N.L.R.B. v. FioreBros.Oil Co.,317 F.2d 710, 712 (C.A. 2,1963).B.TheDischargeof WillieJames Walker1.The facts and the contentionsof the partiesWalker, who worked for the Company for over a yearprior to his discharge on October 9, signed a union card onAugust 29 and attendedseveral union meetings.Some timebefore the advent of the Union, Walker had been arrestedand jailed for drunken driving, but was releasedtogetherwith his companion, Bobby Davis, when Company Presi-dent Dent posted bond for them. Apparentlythrough somemisunderstanding Walker and Davis did not realize thatthey were required to appear in court or pay their fines bya certain date, and when they failed to do so they wererearrested early in October and again committed to jail.There is some suggestion by General Counsel that but fortheir union activity Dent would havemade arrangements tocontinue their bond or pay theirfines,but the evidenceestablishes at the most that Dent would do this on someoccasions on request.Early in October when Walker and Davis were returnedto jail,Davis obtainedhis releasewhena relativepostedbond for him. As he left the 'ail, he saw one J. T. McBrideentering it.McBride, a local funeral director, often postsbonds for people in jail. On this occasion McBride, accord-ing to his testimony, was at the jail to see another prisoner.Davis testified that when he returned to work that day VicePresident Pete Dent said he had "told McBride to go downthere and see what he could do for the both of us."referringto Davis and Walker. Both McBride and Pete Dent denied7Mrs Coopertestified that the employees frequently came to her to askher opinion about matters raised in theCompany's antiunion literature. Ihave no doubt that she intended to confine her statements to the positionstated in the literature,but I credit Walker that she made the statementreferred to in the text above.This is simply another example of an employerwho, guided by counsel,comes to the brink of violation,and then makes(through an agent, weinfra)a slight misstep. SeeN.LR.B. v.Gissell PackingCo,395 U S 575,620, quoting theWausau Steelcase there cited. DENT POULTRY CO.having made any such arrangement,and the latter alsodenied so stating to Davis,although he did recall askingDavis that day whether McBride had posted bond for him.Walker testified as follows concerning McBride's visit tothe jail:What did McBride say to you?The Witness:Well, he said he came up to see aboutgettin-Q. (By Mr.Bowman)Did he know who you were?A. He asked which one of us worked for Mr. Dent.Q. All ri ght, continue from there.A. And f spoke up and said that I did and he saidI came up to get you out and I jumped up and I wasready.Q. All right.A. But he said, "Ain't you with that union stuff' andI told him yes and he said,"What you think that un-ion-" let me see.Q. Just take your time and remember as much ofwhat he said as you can and the way he told it. Heasked you, "Weren't you with that union stuff."A. Yes.Q. You said yes?Trial Examiner:Then what did he say?The Witness:He said something about, I can't re-member word for word.Trial Examiner:No, but as best you can.The Witness:Well, he said something about thatunion can't help you or something like that. Went totelling us how good Mr.Dent had been to us.Q. (By Mr.Bowman)How good what?A. How good Mr. Dent-that Mr. Dent had beengood to us.Q. He started to tell you about that?A. Yes.Q. Well,tell us what he said.How did he tell youabout that.A. He said something about Mr. Dent hadpaid thefine,had paid fines,hospital bills on us and all that, ourbonds.He said, "All they had done was try to hurt theman."Q. All you were trying to do was hurt-A. Mr. Dent.Q. Mr. Dent?A. Yes.Q. Right.Continue now.A. And,he said that if I would vote against theunion,vote against the union,thatMr.Dent wouldprobably get me out. He would talk to somebody.11Q. (By Mr. Bowman) Continue, Mr. Walker, Whatelse, if anything, did Mr. McBride continue to talk toyou about and say.A. Oh, hesaidsomething about if we hadn't startedmessingwith this union stuff I wouldn't have beenthere in the first place.Q. Been where?A. In 'ail.Q. What did you say to that, if anything?A. Let's see. I can't remember.Q. Did you answer him?A. I think so, I can't remember what.Q.What else do you recall Mr. McBride saying?A. He said something about if I changed my mind,he said something about if I changed my mid, treat Mr.429Dent right or something like that-Trial Examiner: If youchangedyour mind or what?The Witness:TreatMr. Dent right.He would seeabout getting me out of 'ail.Q. (By Mr.Bowman)Who is he?A. Mr. McBride.Q. Mr. McBride would see about that; all right, howlong did^ou and Mr.McBride talk? How long did Mr.McBride s visit last to you would you say?A. I wouldn't really know.Probably ten, fifteen.Q. Minutes?A. That's right, sir.Q. Do you thinkyou have recalled everything he toldyou or was there more?A. Well,when he got ready to leave he told me thatif I changed mymind to call the jailer that he wouldget in touch,the jailer would get in touch,with Mr.McBride.Trial Examiner:If you changed your mind aboutwhat?The Witness:About the union.Trial Examiner:All right.Q. (By Mr.Bowman) And what did you say to that?A. I toldhim I didn't think I was going to change mymind.McBride denied having any such conversation withWalker.McBride's testimony,corroboratedby that of thejailer,Jack Simmons,is that McBride was at the jail to seeanother prisoner,thatWalker called to McBride and askedMcBride to post bond for him,and thatMcBride declined,saying he had about all he could stand.Walker's relatives posted bond for him the next day (aThursday).According to his testimony,he returned to workduring the day, and that evening Pete Dent told him"I don'tthink we're going to need you any more because we're goingto get rid of three saws."Dent's version of the matter is thathe made the remark attributed to him when Walker report-ed to the plant in the afternoon following his release fromjail.Dent added that he retained Davis at that time becauseof his superior skill as a cutter. The record is clear that PeteDent knew Davis was a union supporter;Dent denied hav-mg knowledge of Walker's union activities.Company counsel originally explained Walker's termina-tion in the following terms:Trial Examiner:In general, what's the ground for thedischarge of Mr.Walker?Mr. Blanchard:Therewas a general slow downanyway and certain people were laid off. Some peoplehad quit which kept us from having to lay people off.These two men got in jail.We didn't think they hadany excuse to be back in jail.Theyhad had plent oftime to settleup. Theyhad never come to us to ask usany questions about it and then all of a sudden they arein jail and we don't know when they are getting backand Willie James Walker shows up three days later andwe don't have a place for him.That'sbasically our contention and Bobby Daviscame back the next day.We put him on thejob and oneof the reasons frankly,he's the best cutter we have. Ifwe were going to lay somebody off, it's going to besomebody other than Bobby Davis.Trial Examiner: O.K.Mr. Blanchard:So that's basically our position onthe discharge.Later during the hearing the Companyadduced testimonyfor the purpose of establishing that Walker was let go as partof a reduction in force in the cutting room,and also becausehe hada body odorwhich was highly offensive to his co- 430DECISIONSOF NATIONALLABOR RELATIONS BOARDworkers.At this pointcounsel stated that the jailing"playedanother small part in our decision."2.Conclusions with respect to WalkerFor reasonswhich willbe self-evident in thelight of thecredibilityfindingsmade below,Ifind thedecision inWalker's case to be unusually troublesomeand difficult. AsI noted several times during the hearing, General Counsel'sproblem is that Walker was notprominentor particularlyactive inthe Union, and there is little if any evidence thatthe Company believedhim to be even a supporter, let alonea leader ofthe Union.In generalthe Companywas carefulto keep its oppositionto the Unionwithin legal limits, andother employeeswho were activein soliciting card signersor who otherwise were known to bein the Unionwere notthe object of discriminatorytreatment or of any interferenceby the Company. This is notconclusive in Walker's case,but itdoes present a serious hurdleforGeneral Counsel,who bearsthe burden of proof.On the reverse side of the coin,the groundsput forwardby the Companyfall far short of establishingthatWalker'sdischarge was for some reason other than unionactivity.The Company's defense in this case was carefullypreparedand presented,as counsel went to the extent of interviewingmost of the employees the week beforetrial.The legality ofWalker's discharge had been at issue at least since the com-plaint was filed over 6 months before the hearing.Yet at thehearing counselhad only vaguegeneralizations to offer astoeground for the discharge,and never mentioned theallegedly offensivebody odorwhich seemedto weigh veryheavilyin the minds of Walker's immediate supervisors.Moreover the "economic"defense was completely undocu-mented,as no records were introduced showing the amountof time worked in the cutting room,or its production, or therise and fall in sales or orders.Of course,as already noted,General Counsel bearsthe burden of proof,but when anexplanation for a discharge fails to withstand scrutiny, orwhen shifting and insubstantial reasons are urged as a de-fense, these are factorswhich tellin General Counsel's fa-vor.With thesepreliminary generalizations we come next tothe scene in thejail betweenMcBride and Walker. As towhat transpired there I completelycreditWalker's version,and I discreditthe testimonyofMcBride.Of necessity,therefore,I also discredit the testimony of jailer Simmons,who corroborated McBride, and this in turn gives rise toanother issueas to whySimmons did so. Turningfirst to themain event,I found Walker's version credible and indeedI do not regard it as within his capabilities to invent or evenlearn such a tale and tellitas lie did inthe convincingmanner,with some detail and with apparent honest effortto recall the conversation.As toMcBride,apart from hisdemeanor(on which Idislike to place reliancebut which inhis case I found singularly unconvincing),Inote that hiszeal to testify in supportof the Company,and to clear his(and its)skirts of the unpleasantness into which(as I find)he had thrust himself,led him todeny that he hadeverputup bond foranyCompanyem loyee.The Company is byfar the leading employer of Negrolabor in thearea, andMcBride is the leading,ifnotthe only,bondsman for theNegroes in the community.Pete Dent,who had not heardMcBride's testimony,testified thatMcBride "goes oneverybody's bond," thatMcBride had beenon the bond ofseveral employeesof the Compan, and that "half of themprobablybeen lockedup thathe s been ontheir bond."In crediting Walker and discrediting McBride,I also dis-credit the jailer, Simmons,whose total recall ofthe episode7 months later was indeed remarkable,for he recalled thename of the person McBride went to see that day, and alsothe conversation between McBride and Walker,althoughMcBride was a frequent visitor.The main question I haveover Simmons'corroboration of McBride's falsehoods iswhether McBride alone "refreshed"Simmons' recollectionor whether others were involved.CreditingWalker establishesMcBride'sknowledge ofWalker's adherence to the Union,but falls somewhat shortof ascribing this knowledge to the Company and even far-ther short of attributing antiunion motivation to the dis-charge.Even assuming that the Company suggested toMcBride that he post bond for Walker,this does not bindthe Company to McBride's antiunion interrogation, threats,and promises-all of which would seem to be in excess ofany authority the Company may have vested in him as itsagent.As I see the situation,McBride viewed the possibleadvent ofthe Union withas much distaste,if not more, thandid the Company itself.In a sense the Union to the extentthat it contributed to the independence and well being of theNegro community was a threat to McBride,and at the leastbade fair to displace him as a source of outside counsel andsupport.So far as the record shows,the procompany, am-tunion sentiments McBride expressed to Walker were Mc-Bride's own,and were not placed in his mouth by theCompany.It is, of course,possible that McBride reportedback to the Company that Walker was an obstinate unionsupporter,and it is,of course,possible that the Company,having thus acquired knowledge of Walker's stand, decidedto discharge him therefor,but these speculations fall some-what short of attaining the status of "evidence"which mightsupport a finding.As to the"economic"defense,although the Company didnot document its position with records and statistics, thereis some testimony that layoffs from the cutting room whereWalker was employed were not uncommon in the fall. TheCompany'sbusiness declines after Labor Day, and al-though the low point may have been passed by the timeWalker was let go,there is some evidence that a few morelayoffs were in order. Walker's selection appears to havebeen somewhat accidental.He was an average employee,but had missed several weeks because of an injury and then,shortly after his return to work,was sent back to ail, asrelated above.These circumstances,coupled with the per-sonal objection to his cleanliness(the subject of an officialcomplaint by the government inspector several months be-fore,but also of continuing objection by his coworkers)rendered him a likely candidate for the layoff which tookplace coincident with his second sojourn in jail.There is noevidence that a replacement was hired for him.The foregoing explanation of Walker's case is essentiallythat offered by the Company.On this record,while I havegrave doubts and rms vmgs as to its accuracy and consider-able suspicion that McBride may have furnished informa-tion which contributed to the discharge,I cannot find thatGeneral Counsel has sustained his burden of proof. I there-fore recommend dismissal of the complaint as to Walker.C.The Rufusal ToBargainWhen UnionRepresentativesHullumand Thorntoncalled on CompanyPresident Dent in mid-September, theyheld authorizationcards signedby a majority of theCompany's employees.At that time the Companyrefusedto bargain,and the issue went to an election,which theUnion lost. In my judgment the unfair labor practices inwhichthe Companyengaged between the filing of the repre-sentation petition and the holding of the election (see DENT POULTRY CO.431Goodyear Tire&Rubber Co.138 NLRB 453),were not suffi-cient to warrant imposing a bargaining order.SeeW. T.Grant Co.,177 NLRB No.61;S'chrementi Bros.,Inc.,179NLRB No.147, Arco Corp.,180 NLRB No. 5;Blade-Tribune Publishing Co.,180 NLRB No. 56;Central Soya ofCanton,Inc.,180 NLRB No. 86;J.A. Conley Co.,181NLRB No. 20.Indeed the only unfair labor practice I havefound during the critical period is Mrs. Cooper's statementtoWalker that the employees would have a better chancefor a wage increase if they rejected the Union.This isolatedviolation does not,in my judgment,warrant setting asidethe election,let alone issuing a bargaining order.Assuming,however, that some of the foregoing deter-minations are overturned on review, and that the questionof the Union's card majority is reached, I find that theUnion had a valid"card majority."Of the 143 or 144 em-ployees in the unit,well over half signed valid authorizationcards at or immediately after union meetings and prior tothe demand for recognition. I credit the testimony of Hul-lum and Thornton that they gave at the meetings a full andproper explanation of the unambiguous authorization cardsand of the uses to which they might be put,including servingas the basis of a request for recognition.To be sure, at thehearing many months later company counsel adduced frommany employees testimony that they had been told thecards were only for an election. I do not credit that testimo-ny. Many of these employees were illiterate and many of therest had minimal ability to read and write.They were exam-ined as witnesses many months after the event,and indeedafter an election had been held. They had all been examinedon this same subject by company counsel in the Company'soffice a few days before and the term"brainwashing" mayaccurately describe the scene .8 Moreover,with people ofthis little sophistication in this area the concept of "elec-tion" is more common,and more apt to survive,than thatof "voluntary recognition."Under all the circumstances,and in the light of the corroborative testimony of AlbertaHartage, Johnny Dixon,Edith Kelly, Johnnie Mae James,ClarenceMinter,Milton Minter,and Chester Hartage, Icredit the testimony of Hullum and Thornton that the em-ployees were advised of the use to which the cards wouldbe put,beginning with a request for voluntary recognition,and (if the issue were to be reached)Iwould find the Unionheld a majority of valid authorization cards.CONCLUSIONS OF LAW1.The Company, by interrogating an employee as towhether he signed a union card, threatening reprisals if theUnion became the bargaining representative, suggestingthat renunciation of the Union would help an employeeobtain a loan, and stating that the employees would be moreapt to receive a wage increase if they rejected the Unionthan if they selected it, engaged in unfair labor practicesaffecting commerce within the meaning of Section 8(a)(1)and Section 2(6) and (7) of the Act.2. The Company has not engaged in the other unfair laborpractices alleged in the complaint.to Section 10(c) of the Act, issuance of the following:ORDERSRespondent Dent Poultry Company, Inc., its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Interrogating any employee as to whether he signed aunion card.(b)Threatening employees with loss or diminution ofemployment if a union becomes their bargaining represent-ative.(c) Telling employees that the Company or its officers willnot lend them money unless they withdraw their support ofa union.(d)Telling employees that they will be more apt to receivea wage increase if they reject a union than if they select it.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Post at its plant in Buena Vista, Georgia, copies of theattached notice marked "Appendix."10 Copies of said no-tice, on forms provided by the Regional Director for Region10, after being duly signed by Respondent's representative,shall be posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 10, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.) I8 Seefor afew examples,the testimony of Alberta Hartage, Annie PearlHarrell, Emma Kate Hartage,Clarence Minter, Johnnie Mae James, AncaliaE. Sales, Milton Minter,Irene Porter,and Rosa Lee Ramsey.9 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,recommendations, and RecommendedOrderherein shall, asprovidedin Section 102 48 of the Rules and Regulations, be adopted by theBoard and become its findings,conclusions,and order,and all objectionsthereto shall be deemed waived for all purposes10 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONSBOARD" shallbe changed to read"POSTED PURSUANT TO A JUDGMENT OF THEUNITED STATES COURT OF APPEALS ENFORCING AN ORDEROF THE NATIONAL LABOR RELATIONS BOARD "11 In the event that this Recommended Order isadopted bythe Board, thisprovision shall bemodified to read:"Notify said Regional Director, inwriting,within 10 daysfromthe date of this Order,what steps Respondenthas taken tocomplyherewith "APPENDIXNOTICETO EMPLOYEESTHE REMEDYI shall recommend that the Company cease and desistfrom any acts of interference, restraint, and coercion, andthat it post appropriate notices. I further recommend thatthe Board overrule the objections and certify the result ofthe election.Accordingly, upon the foregoing findings and conclu-sions,and upon the entire record, f recommend, pursuantPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agnecy of the United States GovernmentAll our employees have the right to loin orassist Retail,Wholesale and Department Store Union Council of Geor-gia,AFL-CIO, or any other union.WE WILL NOT question our employees as to whetherthey have signed union cards. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOTpromise our employees benefits if theyre ect a union or threaten them withreprisals if theyselect a union to represent them.WE WILL NOT in anyother manner interfere with, re-strain,or coerce any employees in the exercise of theirright to joinor assist Retail,Wholesale and Depart-ment StoreUnion Councilof Georgia,AFL-CIO, orany other union.DENT POULTRY Co. INC(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or coveredby any othermaterial.Any questionsconcerning this notice or compliance withits provisions may be directed to the Board's Office,Peach-tree Building,Room 701, 730 Peachtree Street, NE., Atlan-ta,Georgia30308, Telephone 404-526-5760.